Citation Nr: 0217411	
Decision Date: 12/03/02    Archive Date: 12/12/02	

DOCKET NO.  02-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 20, 
2001, for a grant of service connection for papillary 
urothelial carcinoma of the bladder, postoperative.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1951 to 
October 1954.

This matter arises from a July 2001 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, that granted the veteran 
service connection for papillary urothelial carcinoma of the 
bladder, postoperative, and assigned that grant an effective 
date of March 20, 2001.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.

The Board notes that the issue of the veteran's entitlement 
to service connection for prostate cancer has been deferred 
by the RO pending further review.  That issue has not been 
developed or certified for appeal.  See 38 U.S.C.A. § 7105.  
Nor is it "inextricably intertwined" with the issue now on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(2001).  Accordingly, it is referred to the RO for all 
action deemed necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained. 

2.  The veteran's original application for service 
connection for papillary urothelial carcinoma of the 
bladder, postoperative, was received by VA on March 20, 
2001.

3.  It was not factually ascertainable prior to March 20, 
2001, that the criteria for entitlement to service 
connection for papillary urothelial carcinoma of the 
bladder, postoperative, had been met.


CONCLUSION OF LAW

Entitlement to an effective date prior to March 20, 2001 for 
a grant of service connection for papillary urothelial 
carcinoma of the bladder, postoperative, is not warranted.  
38 U.S.C.A. § 5101, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the 
appellant and representative, and enhanced its duty to 
assist an appellant in developing the information and 
evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
VA stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  


First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the veteran of 

evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran was issued a statement of the case and a 
supplemental statement of the case that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Thus, he was provided 
adequate notice as to the evidence needed to substantiate 
his claim.  He also was given an opportunity to submit 
additional evidence in support of his claim.  The record 
indicates that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

Moreover, the veteran has conceded the essential facts of 
this case.  Specifically, he does not dispute when he first 
filed a claim for compensation benefits with VA.  His 
arguments center upon whether his activities prior to the 
date he filed this claim with VA provide a basis for 
entitlement.  Therefore, he does not leave open any 
possibility that further notice as to the evidence needed to 
substantiate the claim or any further notice about his 
responsibility for obtaining such evidence could produce 
evidence that could alter the basis for the resolution of 
this particular claim.  Therefore, any additional obligation 
under the VCAA for VA to advise a claimant as to the 
division of responsibilities between VA and the claimant in 
obtaining evidence, if existent, is moot.  Finally, in view 
of the relatively narrow questions of law and fact on which 
this case turns, the Board concludes that there is no 
reasonable possibility that any further development is 
needed to substantiate the claim.



II.  Earlier Effective Date for a Grant of Service 
Connection for Papillary Urothelial Carcinoma of the 
Bladder, Postoperative

The veteran contends that service connection should be 
granted for the disability at issue from an earlier 
effective date because following his initial surgery for 
this disability in May 2000, he began assembling data in 
support of his application for benefits.  He contends 
further that various letters of inquiry sent to other 
Government agencies to obtain information in support of his 
claim should be considered as informal claims in determining 
the date that his entitlement arose.  

Generally, the effective date of an award based on an 
original claim for compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Therefore, determining an 
appropriate effective date for a grant of service connection 
involves an analysis of the evidence to determine (1) when a 
claim for the benefit sought was received and, if possible, 
(2) when the disability actually arose.  See 38 C.F.R. 
§§ 3.151, 3.155, 3.400(b)(2).  The initial inquiry involves 
ascertaining the date of claim.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  In this regard, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  See 38 C.F.R. § 3.155.  
Additionally, in general, a report of examination or 
hospitalization that meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability that may establish entitlement.  See 
38 C.F.R. § 3.157(a).  

The facts in this case are not in dispute, and are as 
follows.  The veteran originally submitted an application to 
VA for disability compensation for papillary urothelial 
carcinoma of the bladder, postoperative, on March 20, 2001.  
In conjunction with his application, he submitted copies of 
reports of his private medical treatment beginning in April 
2000.  That evidence indicated that he was diagnosed with 
noninvasive bladder cancer, and that a transurethral 
resection of the bladder tumor was performed.  Approximately 
one year later, the cancer recurred, and surgery again was 
performed.  

In conjunction with his claim for an earlier effective date 
for a grant of service connection for the disability at 
issue, the veteran submitted copies of various 
correspondence with other entities, including Government 
agencies.  The first of these is dated May 11, 2000.  On 
that date, the veteran contacted the National Association of 
Atomic Veterans to inquire about his eligibility for 
benefits based upon his development of bladder cancer.  He 
also submitted copies of letters submitted to other 
Government agencies regarding his exposure to ionizing 
radiation.  However, as he concedes, he did not submit his 
application for disability compensation to VA until March 
20, 2001.  VA received no other communication from either 
the veteran or anyone representing him that reflected the 
presence of the disability at issue prior to that date.  As 
such, March 20, 2001, is the earliest date from which 
service connection for the disability at issue can be 
granted.

The Board has carefully considered the veteran's contentions 
regarding consideration of correspondence to other federal 
agencies as an informal claim for VA benefits.  However, 
there is no provision in the statue or regulations that 
would permit such an interpretation if VA did not receive 
the claim.  The Board has also given due consideration to 
the veteran's contention that it took him approximately nine 
months to amass the evidence necessary to support his claim.  
However, again it must be stressed that there is no 
provision in either the law or regulations that allows for a 
grace period to assemble evidence in anticipation of a claim 
for VA benefits.  The law, in fact, appears to contemplate 
clearly that such a delay could not provide a basis for an 
earlier effective date as the law expressly states that the 
later of the date of claim or date entitlement arose will be 
the effective date of the award.  The Board is sympathetic 
with what appears to be the veteran's misunderstanding that 
he could submit an application for the benefit sought prior 
to seeking the necessary evidence in support thereof.  
However, although the Board is sympathetic, it also is bound 
in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 1991).  As such, there is no reasonable 
basis upon which to predicate a grant of the benefit sought 
on appeal.


ORDER

An effective date prior to March 20, 2001, for a grant of 
service connection for papillary urothelial carcinoma of the 
bladder, postoperative, is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

